Citation Nr: 0930069	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to non-ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to 
February 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in relevant part, denied the 
claim for service connection for prostate cancer.

In November 2006, the Veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  

The case was previously before the Board in September 2007 
and February 2009, where the issue was remanded for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate action.


FINDING OF FACT

The Veteran's prostate cancer was not present in service or 
for many years thereafter, and the preponderance of the 
competent evidence fails to relate the condition to any 
incident of service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an October 2003 letter, issued prior to the 
decision on appeal, as well as letters dated April 2006 and 
September 2007 the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  May 
2006 and September 2007 letters advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
claim was last readjudicated in May 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
treatment records and opinions, medical literature, hearing 
testimony, and VA examination reports.  

The Board notes the RO was notified in October 2003 that the 
Veteran's service treatment records were not on file and were 
apparently destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973.  In an 
October 2003 correspondence, the Veteran was told to complete 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  He was additionally informed by the RO that 
they were unable to locate his service records in April 2006.  
He was informed that he could submit his own records of 
treatment in the military or any other records which would 
assist in the reconstruction of his records.  The Veteran has 
indicated that he did not have prostate cancer during or for 
many years after active service. Additional attempts were 
made to locate the Veteran's service treatment records to no 
avail.  The Board finds that any further attempts to locate 
outstanding service medical record pertaining to the 
Veteran's claim would be futile.  38 C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing, 
and submitting medical literature, medical evidence, and a 
professional opinion to support his claim.  Therefore, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends, in essence, that he was a mechanic on 
radar equipment and was exposed to non-ionizing radiation, 
and that he developed prostate cancer as a result of such 
exposure.  

Pursuant to 38 C.F.R. § 3.309(d) certain cancers may warrant 
service connection if manifest to a compensable degree within 
specified amounts of time and a veteran was exposed to 
ionizing radiation.  Prostate cancer is not a condition 
presumed to be the result of ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, in all claims in which it is established 
that a radiogenic disease became manifest after service, but 
not to a compensable degree within the presumptive periods 
prescribed in §§ 3.307 and 3.309, and it is contended that 
that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  For purposes of 38 
C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include prostate cancer. 38 C.F.R. § 3.311(b)(2) (2008).  The 
provisions of 38 C.F.R. § 3.311(b) do not provide presumptive 
service connection for radiogenic diseases.  Rather, they 
outline a procedure to be followed in adjudicating a claim 
for such diseases.  Regardless, exposure to non-ionizing 
radiation is not covered by 38 C.F.R. §§ 3.309, 3.311.  The 
Court has taken judicial notice that naval radar equipment 
emits microwave-type non-ionizing radiation which is not 
subject to review under the ionizing radiation statue and 
regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the Veteran's prostate cancer developed as a result of 
exposure to non-ionizing radiation during service.

As an initial matter the Board notes that the Veteran does 
not contend that his prostate cancer had its onset during 
active service or within one year thereafter.  The evidence 
of record indicates that this disability was first diagnosed 
in 1998.  

There are three opinions in the claims file addressing the 
relationship between his prostate cancer and service.  In 
this regard, the Board observes its duty to assess the 
credibility and weight to be given to the evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  

The Veteran has submitted two opinions concerning the 
etiology of his prostate cancer.  The February 2006 statement 
from Dr. S.K. indicated that the Veteran requested an opinion 
concerning whether his exposure to non-ionizing 
electromagnetic fields (EMF) might have caused his prostate 
cancer.  Dr. S.K. 
noted that the only accepted military-related causative agent 
was Agent Orange.  
Dr. S.K. then noted that the Veteran informed him that EMF 
exposure may play a theoretical risk for malignancy.  Dr. 
S.K. stated that it would be difficult to implicate or say 
for certain that the Veteran's exposure to non-ionizing 
radiation in service did not have a role in his cancer.  He 
noted that the Veteran had prostate cancer at a young age, 
had no family history, and gave a history of EMF exposure 
during service.  The Board finds this opinion is speculative 
at best.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. at 23 (medical 
opinions which are speculative or inconclusive in nature 
cannot support a claim).  

R.W., an industrial hygiene specialist, indicates that there 
is a considerable body of evidence which indicates that 
cancer values are higher where exposure to radiation has 
occurred.  She did acknowledge that the Environmental 
Protection Agency, National Institute for Occupational Safety 
and Health, Occupational Safety and Health Administration, 
and the World Health Organization have not yet designated 
electromagnetic fields as a carcinogen.  R.W. opined that the 
exposure to radar at a young age predisposed or was a 
contributing factor in causing the Veteran to contract 
prostate cancer, given his lack of family history as well as 
the cancer appearing at a young age (mid 60s).  

The Veteran has submitted many articles to support the theory 
that his prostate cancer is related to in-service exposure to 
non-ionizing radiation.  The Board notes that these are 
general articles and contentions which do not offer 
information specific to this Veteran's exposure and 
subsequent illness.  Thus, the articles are entitled to 
little probative weight.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (finding that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish a nexus between 
current disability and military service).

The Veteran was afforded a VA examination by a physician 
during September 2008.  The examiner indicated that he had 
reviewed the claims file to include the reports from Dr. S.K. 
and R.W.  He indicates that approximately 1 in 6 men in the 
United States are diagnosed with prostate cancer.  The 
examiner observes that the Veteran does not have a family 
history of prostate cancer; however, he noted that less than 
10 percent of men diagnosed have a genetic component to their 
prostate cancer.  The examiner also observed that the 
Veteran's cancer was not particularly virulent in nature as 
he had 10 years of good cancer control with normal doses of 
radiation therapy.  Following review of the claims file and 
examination of the Veteran, the examiner opined that it was 
not likely that the Veteran's prostate cancer is related to 
exposure to radar equipment in service.  In an April 2009 
addendum, the examiner stated that he again reviewed the R.W. 
opinion as well as associated material.  The examiner 
indicated that there was no causative evidence within this 
material which would suggest a relationship between prostate 
cancer and radiation.  Therefore, it was difficult for the 
examiner to come to a conclusion that the Veteran's type of 
cancer was different than the average man who develops 
prostate cancer.  The examiner reiterated that the Veteran's 
form of prostate cancer was not particularly virulent.  He 
refuted R.W.'s statement that the Veteran's cancer was 
diagnosed at a particularly young age.  The examiner 
concluded by saying that he stood by his previous opinion.

The Board finds the opinion of the VA examiner to be more 
probative as he had an opportunity to review the Veteran's 
claims file, including the opinions of the private 
professionals and the medical literature, and provided a 
rationale for his opinion which was borne out by the evidence 
of record.  Conversely, the private physician's opinion was 
speculative in nature, and appears to be based on the Veteran 
informing him of a "theoretical relationship" between EMF 
exposure and cancer.  Furthermore, R.W. is not a physician, 
and her knowledge on medical matters is entitled to less 
probative weight, as her qualifications as an industrial 
hygiene analyst does not render her a specialist in medicine.  
See Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments).  Indeed, the Board notes her 
report, which otherwise reflects good proofreading and 
spelling, shows what appears to be a lay person mistake in 
referencing the endocrine system ("endricane" and 
"endroconology").  Conversely, the VA examiner is a medical 
doctor, who has more training and greater skill in evaluating 
medical disorders.  Thus, the Board finds that the VA 
examiner's opinion has greater probative value than that of 
R.W.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

The Board acknowledges the Veteran's contentions that the 
claimed disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a cancer, which requires medical 
expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In summary, there is no evidence of prostate cancer for many 
years following service, and the preponderance of the 
competent evidence is against a finding that his current 
prostate cancer is related to service or any incident of 
service.  Thus, the claim for service connection must be 
denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to exposure to non-ionizing radiation is 
denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


